DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-10, 12-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0226762 (Seshia et al.) in view of U.S. Patent Application Publication 2013/0204571 (Savchenko et al.) in view of.
With regards to claim 1, Seshia et al. discloses a resonant sensor comprising, as illustrated in Figures 1-6, a resonant sensor (e.g. system observed in Figures 2,6); a substrate (e.g. underlying substrate/frame; paragraphs [0075],[0088]); a proof mass 10,110 suspended from the substrate by one or more flexures 16,116 (paragraph [0088]; Figures 2,6) to allow the proof mass to move relative to the substrate along a sensitive axis (e.g. along x-axis like up and down; Figures 2,6); a first resonant element 22,122 (e.g. bottom resonant element in Figures 2,6) connected between the substrate and the proof mass (observed in Figures 2,6); a second resonant element 22,122 (e.g. top resonant element in Figures 2,6) connected between the substrate and the proof mass (as observed in Figures 2,6); the first resonant element 22,122 and the second resonant element 22,122 are positioned so that the proof mass is between the first resonant element and the second resonant element along the sensitive axis (observed in Figures 2,6); the first resonant element 22,122 and the second resonant element 22,122 have a substantially identical structure to one another (observed in Figures 2,6); a drive and sensing circuitry (e.g. drive means and sensor assembly; paragraphs [0012],[0013],[0037],[0038]) comprising a first electrode assembly 28,30,130 (e.g. bottom electrode in Figures 2,6) coupled to a first drive circuit (e.g. drive signal from oscillator; paragraph [0072]) configured to drive the first resonant element 22,122 in a first mode; a second electrode assembly 28,30,130 (e.g. top electrode in Figures 2,6) coupled to a second drive circuit (e.g. drive signal from oscillator; paragraph [0072]) configured to drive the second resonant element 22,122 in the first mode; a sensing circuit 32,132,90,92,155 (e.g. sense electrode along with mixer and lowpass filter; Figures 2,5,6) configured to determine a measure of acceleration based on changes in a resonant behavior of the first and second resonant elements (paragraphs [0083],[0089]; Figures 2,6); the first and second resonant elements are single beam resonators or double-ended tuning fork resonators (paragraphs [0017],[0066],[0069]); the first and second resonant elements each extend in a direction parallel to the sensitive axis (as observed in Figures 2,6).  (See, paragraphs [0065] to [0091]).
The only difference between the prior art and the claimed invention is a first electrode assembly coupled to a first drive circuit configured to drive the first resonant element in a first mode and a second electrode assembly coupled to a second drive circuit configured to drive the second resonant element in a second mode, different to the first mode.
Savchenko et al. discloses a vibrating beam accelerometer, as illustrated in Figures 1-3, a resonant sensor 20; a substrate 32 (e.g. base section; paragraph [0007]); a proof mass 30 suspended from the substrate by one or more flexures (e.g. via a flexure not illustrated; paragraph [0007]) to allow the proof mass to move relative to the substrate along a sensitive axis (observed in Figure 1); a first resonant element 36 connected between the substrate and the proof mass (observed in Figure 1; paragraph [0007]); a second resonant element 38 connected between the substrate and the proof mass (observed in Figure 1; paragraph [0007]); the first resonant element 36 and the second resonant element 38 are positioned so that the proof mass is between the first resonant element and the second resonant element along the sensitive axis (observed in Figure 1); the first resonant element 36 and the second resonant element 38 have a substantially identical structure to one another (observed in Figure 1); a drive and sensing circuitry 140,142,146,150,152,158 (e.g. circuitry in Figure 3; paragraph [0010]) comprising a first electrode assembly 146 coupled to a first drive circuit 140,142 configured to drive the first resonant element 136 in a first mode (paragraphs [0007],[0008],[0010]; Figures 2,3); a second electrode assembly 158 coupled to a second drive circuit 150,152 configured to drive the second resonant element 138 in a second mode, different to the first mode (paragraphs [0007],[0008],[0010]; Figures 2,3); a sensing circuit 170 (e.g. processor) configured to determine a measure of acceleration based on changes in a resonant behavior of the first and second resonant elements (paragraph [0011]; Figures 2,3); the first and second resonant elements are single beam resonators or double ended tuning fork resonators (paragraph [0007]).  (See, paragraphs [0007] to [0019]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a first electrode assembly coupled to a first drive circuit configured to drive the first resonant element in a first mode and a second electrode assembly coupled to a second drive circuit configured to drive the second resonant element in a second mode, different to the first mode as suggested by Savchenko et al. to the system of Seshia et al. to have the ability to improve common mode cancellations by producing output signals in the two resonant modes but at slightly different frequencies in order to avoid interferences between the modes.  (See, paragraph [0007] of Savchenko et al.).
With regards to claim 2, Seshia et al. further discloses the first electrode assembly comprises a first pair of electrodes  30,28,32,130,132 (e.g. bottom electrodes in Figures 2,6) positioned relative to the first resonant element 22,122 (paragraph [0088]; Figure 6).  At the same time, Savchenko et al. further discloses the first electrode assembly 146 comprises an electrode positioned relative to the first resonant element to allow the first resonant element to be driven in both a fundamental mode and in a second order mode (e.g. mode 1 and mode 3; paragraph [0007]).  
With regards to claims 3 and 5, Seshia et al. does not explicitly specify such structural arrangements (the first pair of electrodes is positioned around the position of the antinode of the first resonant element vibrating in the second order mode; the second pair of electrodes is positioned around the position of the antinode of second resonant element vibrating in the second order mode) as in these claims.  However, to have set such structural characteristics and configuration as in the claims is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely positioning the electrodes around the antinode to have the ability to drive and sense the maximum amplitude of oscillation.
With regards to claim 4, Savchenko et al. further discloses the second electrode assembly 158 comprises an electrode positioned relative to the second resonant element to allow the second resonant element to be driven in both a fundamental mode and in a second order mode (e.g. mode 1 and mode 3; paragraph [0007]).  At the same time, Seshia et al. further discloses a second electrode assembly comprises a first pair of electrodes 30,28,32,130,132 (e.g. bottom electrodes in Figures 2,6) positioned relative to the first resonant element 22,122 (paragraph [0088]; Figures 2,6).
With regards to claim 7, Seshia et al. further discloses each of the first and second resonant elements 22,122 are connected to the proof mass through a microlever 24,124.  (See, paragraphs [0071],[0088]; Figures 2,6).
With regards to claim 8, Seshia et al. further discloses each microlever 24,124 comprises a main beam extending orthogonal (e.g. y-axis) to the sensitive axis.  (See, as observed in Figures 2,6).
With regards to claim 9, Seshia et al. further discloses a stiffening beam extending between the main beam of each microlever 24,124 and the proof mass such that the stiffening beam extending along the sensitive axis.  (See, as observed in Figures 2,6).
With regards to claim 10, Seshia et al. further discloses the sensing circuit 32,132,90,92,155 (e.g. circuitries in Figure 6; paragraphs [0088],[0089]) configured to provide a differential output based on a resonant frequency shift of the first resonant element and a resonant frequency shift of the second resonant element.  (See, paragraphs [0015],[0038], [0067],[0084],[0085]).
With regards to claims 12-13, Savchenko et al. and Seshia et al. do not specify such structural arrangements (one or more of the flexures has a serpentine shape; the one or more serpentine shape flexures has a variable width such that a width of the serpentine flexure is lower in a mid-section between the substrate and the proof mass than at end-sections that are respectively connected to the substrate and the proof mass) as in these claims.  To have set such structural characteristics and configurations as in the claims is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention and without altering and/or changing the operation and/or performance of the flexures, namely to suspend the proof mass from the substrate to allow the proof mass to move relative to the substrate along the sensitive axis.
With regards to claim 14, Seshia et al. further discloses the resonant sensor is microelectromechanical systems (MEMS) sensor.  (See, paragraph [0065]).
With regards to claim 15, Seshia et al. further discloses the substrate, the proof mass, the flexures and the first and second resonant elements are formed from silicon.  (See, paragraphs [0005],[0026],[0043], [0081],[0088]).
With regards to claim 16, Seshia et al. further discloses the resonant sensor is configured as a gravity sensor (e.g. z-axis/g direction acceleration sensor; paragraph [0084]).
	With regards to claim 21, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim and is rejected for the same reasons as set forth above.
	With regards to claim 22, Savchenko et al. further discloses the first mode is a fundamental mode of vibration and the second mode is a second order mode of vibration (e.g. mode 1 and mode 3; paragraph [0007]).

Claims 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0226762 (Seshia et al.) in view of U.S. Patent Application Publication 2013/0204571 (Savchenko et al.), as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0305208 (Thiruvenkatanathan et al.).
With regards to claim 11, the references, Seshia et al. and Savchenko et al., do not disclose a third resonant element coupled to the first resonant element and a fourth resonant element coupled to the second resonant element; the sensing circuit is configured to provide a differential output based on a change in relative amplitude or phase of vibration between the first resonant element and the third resonant element and a change in relative amplitude or phase of vibration between the second resonant element and the fourth resonant element.
Thiruvenkatanathan et al. discloses a MEMS inertial sensor comprising, as illustrated in Figures 1-9, a resonant sensor (e.g. system as in Figures 1,4,8); a substrate (e.g. underlying substrate/frame; paragraphs [0069]); a proof mass 4 suspended from the substrate by one or more flexures 5 (paragraph [0069]; Figures 1,8) to allow the proof mass to move relative to the substrate along a sensitive axis (observed in Figures 1,8); a first resonant element 1 connected between the substrate and the proof mass (observed in Figure 3); a second resonant element 9 connected between the substrate and the proof mass (observed in Figure 3); the first resonant element 1 and the second resonant element 9 are positioned so that the proof mass is between the first resonant element and the second resonant element along the sensitive axis (observed in Figure 3); the first resonant element 1 and the second resonant element 9 have a substantially identical structure to one another (observed in Figure 3); a third resonant element 2 coupled to the first resonant element 1 (observed in Figure 3; paragraph [0082]); a fourth resonant element 10 coupled to the second resonant element 2 (observed in Figure 3; paragraph [0082]); a sensing circuit is configured to provide a differential output based on a change in relative amplitude or phase of vibration between the first resonant element and the third resonant element and a change in relative amplitude or phase of vibration between the second resonant element and the fourth resonant element.  (See, paragraphs [0069] to [0093]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the third resonant element and the fourth resonant element as suggested by Thiruvenkatanathan et al. to the system of Seshia et al. as modified by Savchenko et al. to enhance the output sensitivity and in effect, the resolution of the resonant sensor by not modulating the strain on the second resonant element.  (See, paragraphs [0009],[0022] of Thiruvenkatanathan et al.).
With regards to claim 17, Thiruvenkatanathan et al. further discloses a substrate electrode 81,82,83,84 on the substrate, adjacent to the at least one proof mass; an electric circuitry 85 (e.g. control circuit) connected to the substrate electrode configured to apply a voltage to the substrate electrode providing an electrostatic force on the proof mass.  (See, paragraphs [0089] to [0090]).
With regards to claim 18, Thiruvenkatanathan et al. further discloses the electric circuitry 85 is configured to apply an alternating calibration signal to the substrate electrode to drive the proof mass at a calibration frequency; the resonant sensor is configured to use the response of the first resonant element at the calibration frequency to calibrate the resonant sensor.  (See, paragraphs [0089],[0090],[0029]).
With regards to claim 19, Thiruvenkatanathan et al. further discloses the electric circuitry 85 is configured to apply a DC biasing voltage to the substrate electrode.  (See, paragraphs [0035],[0089],[0092]).
With regards to claim 20, Thiruvenkatanathan et al. further discloses at least one additional electrode 81,82,83,84 on the substrate, adjacent to the proof mass; the electric circuitry 85 is configured to apply a damping signal to the substrate electrode or the at least one additional electrode.  (See, paragraph [0091] of Thiruvenkatanathan et al.).

Response to Amendment
Applicant’s arguments with respect to claims 1-5,7-22 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861